Jordan, J.
The point presented by this appeal for our decision, is the action of the lower court in sustaining the right of certain remonstrators who had joined in a remonstrance under section 9 of the act of 1895 (Acts lS95,p. 248), against granting a license to appellee Prifogle to sell intoxicating liquors, to withdraw their names from the remonstrance, after the beginning of the three days’ period, fixed by the statute, and thereby reduce the number of remonstrators below that required by law. This question, in the case of the State v. Gerhardt, 145 Ind. 439, was decided in favor of the contention of appellants herein, and is decisive of the one here presented.
For error of the trial court, in its holding upon this *65question, the judgment is reversed and the cause remanded.